Case 4:19-cr-00547-BSM Document 27 Filed 12/11/19 Page 1of1

  

U.S. DISTRICT COy

EASTERN DISTRICT ARKANSAS

 
 
  

PS 42
iBey 208)

United States District Court Bynes "i
Eastern District of Arkansas oe

come CLERK

OEP CLERIC

United States of America

Jerrie Hall

)
)
VS. )
)
) Case No. 0860 4:19CRO0547 BSM

CONSENT TO MODIFY CONDITIONS OF RELEASE

i, Jerrie Hall , have discussed with Sarah Hardison , Pretrial Services/

 

Probation Officer, modifications of my release conditions as follows:
Mental Health Treatment

  

I consenf to this modi nego of my release conditions and agree to abide by this modification.

x ore ELE (£93 “Wp Kimech Nad (2-3-14)

Stet ifr of Defendant Date Pretrial ch ices/Probation Officer Date

/

  

{ have reviewed the conditions with my client and concur that this modification is appropriate.

(Nea [26-19

Signature of DeTeiise Counsel Lhe

 

we
The Assistant U.S. Attorney F does ( does not concur with this modification.

fil Che above modification of conditions of release is ordered, to be effective on f Loe fb ow
Ll The above modi fication of conditions of release is nor ordered.

 

 

 

 

Signe nurd or Judicial Officer
